In a proceeding pursuant to Family Court Act article 5, the mother appeals from an order of the Family Court, Queens County (Gartner, S.M.), dated October 13, 2006, which denied her application for an upward modification of the father’s child support obligation and an award of arrears.
Ordered that the appeal is dismissed, without costs or disbursements.
The mother appeals from the denial of her application for an upward modification of the father’s child support obligation and an award of arrears. However, the record is inadequate to enable this Court to render an informed decision on the merits, and thus, the appeal must be dismissed (see Nakyeoung Seoung v Vicuna, 38 AD3d 734 [2007]). Farticularly, the mother failed to provide a transcript of the court proceeding which resulted in the denial of her application, or any of the evidence offered or considered by the court at that time. Spolzino, J.P., Ritter, Lifson and Angiolillo, JJ., concur.